Case 9:20-bk-10035-DS   Doc 45 Filed 02/14/20 Entered 02/14/20 16:49:23   Desc
                         Main Document    Page 1 of 5
Case 9:20-bk-10035-DS   Doc 45 Filed 02/14/20 Entered 02/14/20 16:49:23   Desc
                         Main Document    Page 2 of 5
Case 9:20-bk-10035-DS   Doc 45 Filed 02/14/20 Entered 02/14/20 16:49:23   Desc
                         Main Document    Page 3 of 5
Case 9:20-bk-10035-DS   Doc 45 Filed 02/14/20 Entered 02/14/20 16:49:23   Desc
                         Main Document    Page 4 of 5
Case 9:20-bk-10035-DS   Doc 45 Filed 02/14/20 Entered 02/14/20 16:49:23   Desc
                         Main Document    Page 5 of 5
